                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


ACE MOTOR ACCEPTANCE
CORPORATION,

       Plaintiff,
                                                         Civil Action No. 3:18-cv-630-RJC
v.

MCCOY MOTORS, LLC, et al.,

       Defendants.


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Matthew M. Holtgrewe with the law firm Erwin, Bishop,

Capitano & Moss, P.A. hereby makes his appearance in this matter on behalf of Defendants

Flash Autos, LLC and Robert McCoy, III and requests that he be served with copies of all

notices, motions, orders, and any other papers or pleadings in this action.

       THIS the 29th day of March, 2019.

                                              /s/Matthew M. Holtgrewe
                                              Lex M. Erwin / N.C. State Bar No. 34619
                                              David A. Luzum / N.C. State Bar No. 41398
                                              Matthew M. Holtgrewe / N.C. State Bar No. 42912
                                              Erwin, Bishop, Capitano & Moss, P.A.
                                              4521 Sharon Road, Suite 350
                                              Charlotte, North Carolina 28211
                                              Telephone: 704-716-1200
                                              Facsimile: 704-716-1201
                                              lerwin@ebcmlaw.com
                                              dluzum@ebcmlaw.com
                                              mholtgrewe@ebcmlaw.com
                                              Attorneys for Defendants Flash Autos, LLC
                                              and Robert McCoy, III




          Case 3:18-cv-00630-RJC Document 15 Filed 03/29/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing NOTICE OF
APPEARANCE was electronically filed with the Clerk of the Court using the CM/ECF filing
system and served via electronic transmission through the Court’s facilities in accordance with
Rule 5 of the Federal Rules of Civil Procedure, and applicable local rules upon CM/ECF
participants and delivered to each of the below listed person(s) this date by placing the same in
an official depository under the exclusive care and custody of the United States Postal Service,
addressed as follows:


                             Robert McCoy, Jr.
                             11915 John K. Hall Way
                             Charlotte, North Carolina 28277

                             Misty McCoy
                             11915 John K. Hall Way
                             Charlotte, North Carolina 28277

                             Pro se Defendants

       THIS the 29th day of March, 2019.

                                            /s/Matthew M. Holtgrewe
                                            Lex M. Erwin / N.C. State Bar No. 34619
                                            David A. Luzum / N.C. State Bar No. 41398
                                            Matthew M. Holtgrewe / N.C. State Bar No. 42912
                                            Erwin, Bishop, Capitano & Moss, P.A.
                                            4521 Sharon Road, Suite 350
                                            Charlotte, North Carolina 28211
                                            Telephone: 704-716-1200
                                            Facsimile: 704-716-1201
                                            lerwin@ebcmlaw.com
                                            dluzum@ebcmlaw.com
                                            mholtgrewe@ebcmlaw.com
                                            Attorneys for Defendants Flash Autos, LLC
                                            and Robert McCoy, III




         Case 3:18-cv-00630-RJC Document 15 Filed 03/29/19 Page 2 of 2
